                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

BRIAN DODD,

      Plaintiff,

v.                                                  Case No: 8:20-cv-2824-CEH-JSS

ST. PETERSBURG COLLEGE
BOARD OF TRUSTEES,

      Defendant.
                                       /

                                     ORDER

      This cause comes before the Court upon the Report and Recommendation filed

by Magistrate Judge Julie S. Sneed on March 11, 2021 (Doc. 14). In the Report and

Recommendation, Magistrate Judge Sneed recommends that:

      1. Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (Dkt. 2) be denied

without prejudice;

      2. Plaintiff’s case be dismissed without prejudice and with leave to file a

complaint that complies with the Federal Rules of Civil Procedure. See Bryant v.

Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001); and

      3. Plaintiff’s amended complaint, if any, be due within twenty (20) days of the

date of this Order.

      Plaintiff was furnished a copy of the Report and Recommendation and was

afforded the opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). No such

objections were filed.
      Upon consideration of the Report and Recommendation, and upon this Court's

independent examination of the file, it is determined that the Report and

Recommendation should be adopted. Accordingly, it is now

      ORDERED AND ADJUDGED:

      (1)   The Report and Recommendation of the Magistrate Judge (Doc. 14) is

            adopted, confirmed, and approved in all respects and is made a part of

            this Order for all purposes, including appellate review.

      (2)   Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (Dkt. 2) is

            DENIED, without prejudice.

      (3)   Plaintiff’s Complaint (Dkt.1) is DISMISSED, without prejudice.

      (4)   Plaintiff is granted leave to file an amended complaint within twenty (20)

            days from the date of this Order that complies with the Federal Rules of

            Civil Procedure. See Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir.

            2001) (“Generally, where a more carefully drafted complaint might state

            a claim, a plaintiff must be given at least one chance to amend the

            complaint before the district court dismisses the action with prejudice.”)

            (internal quotation and citation omitted).   Failure to file an amended

            complaint within the time provided will result in this case being

            dismissed without further notice from the Court.




                                         2
      DONE AND ORDERED at Tampa, Florida on May 7, 2021.




Copies to:
The Honorable Julie S. Sneed
Counsel of Record




                                  3
